Citation Nr: 1314048	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  07-36 154	)	DATE
	)

On appeal from the decision of the
Department of Veterans Affairs (VA) Northern California Health Care System (NCHCS)


THE ISSUE

Entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at Alameda Hospital in Alameda, California from October 5 to October 23, 2006.

[A claim for increase in the staged ratings assigned for residuals of a head injury is the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the VANCHCS (the Agency of Original Jurisdiction (AOJ)).  At his request the Veteran was scheduled for a Travel Board Hearing in May 2010.  In April 2010 the hearing request was withdrawn.


FINDING OF FACT

In April 2010 the Veteran's caregiver (who holds his power of attorney (POA)) notified VA on his behalf that the Veteran is happy with the decision made on this claim; in April 2013 a Patient Account Representative at Alameda Hospital indicated that the Veteran's account balances are "zeroed out"; the matter has been resolved to the Veteran's satisfaction, and there is no remaining case or controversy for the Board to consider pertaining to the Veteran's claim for payment or reimbursement of services he received at Alameda Hospital from October 5 to October 23, 2006.


CONCLUSION OF LAW

As the matter has been rendered moot by the Veteran's expression of satisfaction with the current status, and notification from  Alameda Hospital that his account is "zeroed out", the Board has no further to address an appeal regarding his entitlement to payment or reimbursement for private medical services he received at Alameda Hospital from October 5 to October 23, 2006.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Significantly, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  There is caselaw to the effect that the VCAA and its implementing regulations do not apply in this matter.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly so finding the United States Court of Appeals for Veterans Claims (Court) appeared to assume the VCAA applies to a Chapter 17 claim (but then held that the failure to comply with the VCAA notice requirements in that case was non-prejudicial).  Regardless, given the Veteran's expression that the matter has been resolved to his satisfaction., further discussion of the impact of the VCAA on the matter is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.200.  The Veteran filed a timely Substantive Appeal in July 2007 with respect to his claim of payment or reimbursement for private medical services provided in association with his treatment at Alameda Hospital in Alameda, California from October 5 to October 23, 2006.

Thereafter, in April 2010, the Veteran's caregiver notified VA on his behalf that the Veteran is happy with the decision made on his claim.  Further, in April 2013, a Patient Account Representative at Alameda Hospital indicated that the Veteran's account balances are "zeroed out".  Thus, the matter having been resolved to the Veteran's satisfaction and there being no remaining balance on his patient account, the issue of entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at Alameda Hospital from October 5 to October 23, 2006 has been rendered moot.  

As there is no longer any case or controversy for the Board to consider in the matter, the Board does not have jurisdiction to consider an appeal as to the Veteran's entitlement to payment or reimbursement for private medical services he received at Alameda Hospital from October 5 to October 23, 2006.  Accordingly, the appeal in the matter must be dismissed.


ORDER

The appeal is dismissed.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


